Title: To George Washington from John Posey, 9 August 1773
From: Posey, John
To: Washington, George



Sir
Rovers Dilight Augt 9th 1773

You have grant’d me many Favours since I have been Acquaint’d with you—I am now Reduc’d Very Low—and Advanc’d in years—I have noe Person in the world to Apply to, for Assistance—and Really am not Able to work—Pray would you be kind Enough to Let me have the Some about £50—Maryland Currancy I think with that some I could fix my self for Life, and not to want Again—If I should not Succeed with my Plan—you may Depend I will Return the first of Aprill—And Doe any kind buisness for you that I can—If I Die in Few month you will Luse Principle & Intrust If not you would be shore of ⟨it.⟩ I want’d to mention’d this Affaire to you when I was at Your house—but I could not have the Face to Doe—I am to Return by first next month If I can—You have never mention’d St Laurance to me since I have been at yr house—I suppose you heard he was in a Barr—If you knew the Truth I am not soe much to blame, as you may think for, while I was over here Last summer St Laurance was taken sick at Mr Potters—Mr Wm Minor Living neare there having Regard for me, and St Laurance—he took him home—he tend’d I beleave in Minors Barr for near three months—yr Letter that you kindly wrote Mr Francis Baker that you would Pay Broad & schooling for St Laurance—I never gave it Mr Baker—I beleave I have Lost it Baker acquainted me he wrote you & sent his Acct you ⟨illegible⟩ to Pay Baker. Mr Moor Pd him in June Last—I am yr obt B⟨r.⟩

Jno. Posey

